Exhibit 10.16

SIXTH AMENDMENT TO MASTER LEASE

THIS SIXTH AMENDMENT TO MASTER LEASE (this “Amendment”) is being entered into on
this 8th day of August, 2018 (the "Effective Date"), by and between Landlord and
Tenant, as more fully set forth herein, and shall amend that certain Master
Lease, dated November 1, 2013, as amended to the date hereof (collectively, the
“Master Lease”), by and among GLP Capital, L.P. (together with its permitted
successors and assigns, “Landlord”) and Penn Tenant, LLC (together with its
permitted successors and assigns, “Tenant”), pursuant to which Tenant leases
certain Leased Property, as further defined in the Master Lease (the “Existing
Leased Property”).  Landlord and Tenant each desire to remove certain portions
of the Existing Leased Property as identified and defined in Annex A attached
hereto and incorporated herein (the “Removed Leased Property”) from the terms,
covenants and conditions of the Master Lease.  Capitalized terms used herein and
not otherwise defined herein shall have the meaning ascribed to them in the
Master Lease.

BACKGROUND:

WHEREAS, Landlord and Tenant each desire to amend the Master Lease as more fully
described herein.

NOW, THEREFORE, in consideration of the provisions set forth in the Master Lease
as amended by this Amendment, including, but not limited to, the mutual
representations, warranties, covenants and agreements contained therein and
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby respectively acknowledged, and subject to the
terms and conditions thereof and hereof, the parties, intending to be legally
bound, hereby agree that the Master Lease shall be amended as follows:

ARTICLE I

REMOVAL OF REMOVED LEASED PROPERTY

1.1       Exhibit B to the Master Lease is hereby amended to remove the
description of the Removed Leased Property as set forth in Annex A attached
hereto and incorporated hereby by this reference from the description of the
Land.

ARTICLE II

AMENDMENT TO MEMORANDUM OF LEASE

Landlord and Tenant shall enter into an amendment to any memorandum of lease
which may have been recorded in accordance with Article XXXIII of the Master
Lease against the Removed Leased Property, in form suitable for recording in the
county or other application location in which a Removed Leased Property is
located which amendment is pursuant to this Amendment.  Landlord shall pay all
costs and expenses of recording any such amendment to memorandum.







--------------------------------------------------------------------------------

 



ARTICLE III

AUTHORITY TO ENTER INTO AMENDMENT

Each party represents and warrants to the other that: (i) this Amendment and all
other documents executed or to be executed by it in connection herewith have
been duly authorized and shall be binding upon it; (ii) it is duly organized,
validly existing and in good standing under the laws of the state of its
formation and is duly authorized and qualified to perform this Amendment and the
Master Lease, as amended hereby, within the State(s) where any portion of the
Leased Property is located, and (iii) neither this Amendment, the Master Lease,
as amended hereby, nor any other document executed or to be executed in
connection herewith violates the terms of any other agreement of such party.

ARTICLE IV

MISCELLANEOUS

4.1       Brokers.  Tenant warrants that it has not had any contact or dealings
with any Person or real estate broker which would give rise to the payment of
any fee or brokerage commission in connection with this Amendment, and Tenant
shall indemnify, protect, hold harmless and defend Landlord from and against any
liability with respect to any fee or brokerage commission arising out of any act
or omission of Tenant. Landlord warrants that it has not had any contact or
dealings with any Person or real estate broker which would give rise to the
payment of any fee or brokerage commission in connection with this Amendment,
and Landlord shall indemnify, protect, hold harmless and defend Tenant from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Landlord.

4.2       Costs and Expenses; Fees.  Each party shall be responsible for and
bear all of its own expenses incurred in connection with pursuing or
consummating this Amendment and the transactions contemplated by this Amendment,
including, but not limited to, fees and expenses, legal counsel, accountants,
and other facilitators and advisors.

4.3       Choice of Law and Forum Selection Clause.  This Amendment shall be
construed and interpreted, and the rights of the parties shall be determined, in
accordance with the substantive Laws of the State of New York without regard to
the conflict of law principles thereof or of any other jurisdiction.

4.4       Counterparts; Facsimile Signatures.  This Amendment may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  In proving this
Amendment, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom enforcement is sought.  Any
counterpart may be executed by facsimile signature and such facsimile signature
shall be deemed an original.

4.5       No Further Modification.  Except as modified hereby, the Master Lease
remains in full force and effect.

[Signature Page to Follow]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the undersigned as of the date first above written.

 

LANDLORD:

 

 

 

GLP CAPITAL, L.P.

 

 

 

 

By:

/s/ Brandon J. Moore

 

 

Brandon J. Moore,

 

 

SVP, General Counsel & Secretary

 

 

 

TENANT:

 

 

 

PENN TENANT, LLC

 

 

 

 

By:

Penn National Gaming, Inc.

 

 

its managing member

 

 

 

 

By:

/s/ William J. Fair

 

Name:

William J. Fair

 

Title:

Executive Vice President and Chief Financial Officer

 







--------------------------------------------------------------------------------

 

 

ANNEX A

LEGAL DESCRIPTIONS REMOVED FROM EXHIBIT B

From Hollywood Casino St. Louis:

Re-Adjusted Lot 2 of a Resubdivision of Riverside Center, a subdivision in St.
Louis County, Missouri, according to the plat thereof recorded in Plat Book 366,
Page 307, Records of St. Louis County, Missouri.

 

--------------------------------------------------------------------------------